United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1571
                        ___________________________

                                   Jay D. Lamont,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

                             United States of America,

                      lllllllllllllllllllll Defendant - Appellee.
                                      ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                           Submitted: February 22, 2018
                             Filed: February 27, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Federal inmate Jay D. Lamont appeals the adverse grant of summary judgment
entered by the district court1 in his Federal Tort Claims Act action. Upon de novo

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
review of the record, see Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012),
and consideration of Lamont’s arguments for reversal, we find no basis for
overturning the grant of summary judgment. The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -2-